           Case 1:18-cv-11480-AKH Document 42 Filed 04/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
UNITED STATES OF AMERICA,
                                    Plaintiff,                              18 CIVIL 11480 (AKH)

                 -against-                                                     JUDGMENT

ABOUBACAR DRAME a/k/a SOKO DARMAY,
                                    Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated April 1, 2021, because Defendant has not established a genuine

dispute of material fact and has not provided any factual support for his claimed defenses, the

Court finds that Defendant Drame illegally procured his citizenship and procured his citizenship

by concealment of material facts and by willful misrepresentation. Summary judgment is hereby

granted on all counts in favor of the Government. Defendant Drame's citizenship is hereby

revoked, and the order admitting Drame to citizenship is set aside. Defendant’s Certificate of

Naturalization, No. 35166807, is hereby cancelled, effective as of June 22, 2012, and Defendant

is restrained from claiming any benefits, privileges, or advantages of United States citizenship in

connection with his June 2012 naturalization. Defendant is instructed to surrender his certificate

of naturalization, and any other indicia of citizenship that he may possess to the counsel for the

U.S. Government within ten days of the order. Judgment is entered for the Government.

Dated: New York, New York
       April 1, 2021

                                                                          RUBY J. KRAJICK
                                                                      _________________________
                                                                             Clerk of Court
                                                                BY:
                                                                      _________________________
                                                                             Deputy Clerk
